Citation Nr: 0216532	
Decision Date: 11/18/02    Archive Date: 11/26/02	

DOCKET NO.  99-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that denied the benefit sought on appeal.  The 
veteran, who had active service from May 1986 to August 1986 
and from January 1989 to January 1992, appealed that decision 
to the BVA, and the case was referred to the Board for 
appellate review.  In November 2000 the Board denied other 
issues that were then on appeal and remanded the claim for 
service connection for PTSD to the RO for additional 
development.  The case was subsequently returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal that can be obtained 
without the veteran's assistance has been obtained, and the 
duties to notify and assist have been satisfied.

2.  The veteran is not shown to have engaged in combat with 
the enemy while serving in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

3.  The veteran is not shown to have PTSD due to any 
stressful incident he reports he was exposed to during 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 
(2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
November 1997 rating decision, as well as the statement of 
the case and the various supplemental statements of the case 
issued in connection with the veteran's appeal have notified 
him of the evidence considered, the pertinent laws and 
regulations and the reason his claim was denied.  In 
addition, the June 2002 supplemental statement of the case 
specifically notified the veteran of the provisions of 
38 C.F.R. § 3.159, the regulation enacted to implement the 
VCAA.  This served to notify the veteran of the division of 
responsibilities in obtaining evidence between the VA and the 
veteran.  Lastly, in letters to the veteran dated in 
September 1997 and December 2000 the RO specifically advised 
the veteran as to the type of evidence needed to support and 
substantiate his claim.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file and the veteran was afforded a VA 
examination in connection with his claim for service 
connection for PTSD.  The veteran presented testimony at a 
hearing before the RO and the Board's November 2000 remand to 
the RO for additional development was specifically to obtain 
evidence necessary to substantiate the veteran's claim.  This 
evidence included information from the veteran, and the Board 
observes that on two occasions, in September 1997 and 
December 2000, the RO requested information from the veteran 
concerning the stressful incidents he was exposed to during 
service, but on both occasions the veteran failed to respond.  
Also, the veteran and his representative have not made the 
Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide the claim.  

Therefore, the Board finds that all relevant evidence 
obtainable without the veteran's assistance has been 
obtained.  As such, the VA has no outstanding duty to inform 
the appellant that any additional evidence or information is 
needed.  Under these circumstances, the Board finds that the 
record is as complete as possible without the veteran's 
assistance and that any further obligation under the VCAA for 
the VA to advise the veteran as to the division of 
responsibilities between the VA and the veteran in obtaining 
evidence is moot.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Accordingly, the case is ready for appellate 
review.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for PTSD requires a medical 
diagnosis of the disorder; credible supporting evidence that 
the claimed inservice stressful events actually occurred; and 
a link, as established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required provided that such testimony is found to 
be "satisfactory," i.e. credible, and "consistent with the 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

The veteran's DD Form 214 (Certificate of Release or 
Discharge from Active Duty) shows that the veteran's primary 
specialty during service was a combat signaler.  That 
document also reflects that the veteran had service in 
Southwest Asia between December 15, 1990 and April 24, 1991.  
The veteran's DA Form 2-1 (Personnel Qualification Record) 
reflects that during the time period the veteran was in 
Southwest Asia he was assigned to Battery B, 1/18th Field 
Artillery as a switchboard operator.  (The Board notes that 
the duty military occupational specialty for a switchboard 
operator, 31K10, is the same duty military occupational 
specialty for a combat signaler.)  These records do not 
reflect that the veteran was awarded a Purple Heart Medal, 
Combat Infantryman Badge or other similar citation that could 
be accepted as conclusive evidence of the veteran having 
engaged in combat with the enemy.  

This, of course, is not a determinative matter.  The phrase 
"engaged in combat with the enemy" requires that the veteran 
have personally taken part in a fight or encounter with a 
military foe or hostile unit of instrumentality.  The phrase 
does not apply to veterans who merely served in a general 
"combat area" or "combat zone" but did not themselves engage 
in combat with the enemy.  See VAOPGCPREC12-99 (Oct. 18, 
1999).  Evidence to support a claim that a veteran engaged in 
combat with the enemy may include the veteran's own statement 
and an almost unlimited variety of other types of evidence, 
but the BVA is not required to accept the veteran's assertion 
that he engaged in combat.  Gaines v. West, 11 Vet. App. 353 
(1998).  Neither is the VA required to accept statements or 
testimony which is inherently incredible.  Samuels v. West, 
11 Vet. App. 433 (1998).

Based on the record in its entirety, and for the reasons to 
be discussed below, the Board concludes that even though the 
veteran was in a combat zone, he personally did not engage in 
combat with the enemy and the evidence does not raise a 
reasonable doubt as to this determination.  Consequently, the 
Board must examine the veteran's account of his stressful 
incidents he reportedly experienced while in the Persian Gulf 
in light of other evidence of record for corroboration.

A report of a VA respiratory examination performed in August 
1995 shows the veteran reported he was exposed to toxic fumes 
and burning oil wells in the Persian Gulf.  The examiner 
indicated that the veteran also had a nervous condition in 
which when he became agitated he started becoming short of 
breath.  The veteran reported that he had dreams of tragic 
situations that he saw in the Persian Gulf War and it was 
recorded that the veteran had other signs and symptoms of 
probable PTSD.  Following the examination the pertinent 
impressions were hyperventilation episodes as a result of a 
nervous disorder and PTSD.  

Associated with the claims file were 48 color photographs 
apparently taken in Southwest Asia during the Persian Gulf 
War.  Some of the photographs are presumably of the veteran.  
None of the photographs depict combat with the enemy.  

A VA psychiatric examination performed in April 1997 shows 
the veteran reported that he participated in the Gulf War and 
that according to his report, he was exposed to fumes and 
enemy fire.  The veteran indicated that he had had no 
psychiatric hospitalization, but reported that he had 
counseling with a chaplain after returning from the Persian 
Gulf because he had flashback fields and he could not sleep.  
He had some returning imaginations that he was run over by an 
Iraqi tank and that his life was threatened.  Following the 
examination the examiner indicated that the veteran's 
symptomatology was consistent with mild existence of post-
traumatic stress disorder, but the veteran himself admitted 
that these were slowly improving and were not as bad as they 
were in 1992 when he returned from the Gulf.  The diagnostic 
impression following the examination was mild post-traumatic 
stress syndrome, slowly improving.  

In a September 1997 letter from the RO to the veteran he was 
informed that additional evidence was needed to process his 
claim for service connection for PTSD.  The evidence 
requested included a complete detailed description of the 
specific traumatic incidents which produced the stress that 
resulted in the veteran's claimed post-traumatic stress 
disorder, including dates and places the incidents occurred, 
and the unit to which he was assigned or attached at the 
time.  If the incidents involved the death of one or more 
friends, the veteran was requested to furnish their names.  

At the time of the November 1997 rating decision, no reply 
had been received from the veteran to the RO's request for 
information.  The statement of the case provided to the 
veteran informed him that no reply had been received to the 
RO's September 1997 letter which would permit verification of 
the veteran's account of experiences he was exposed to during 
service.  

In the veteran's VA Form 9 (Appeal to Board of Veterans' 
Appeals) dated in April 1999 the veteran related that during 
the War he was on the front line with the 2/10 Brigade out of 
Germany.  He indicated that they worked with the "Big Red 
One."  He stated that they were rocketed and had several fire 
fights.

At a personal hearing conducted in August 1999 the veteran 
indicated that while in the Gulf he had to support and 
retrieve ammunition and that he got stuck in the desert.  "We 
had explosions and enemy fire around us and one of the tanks 
that exploded actually blew apart and one of the people's 
helmets actually landed at my foot."  Transcript at 2.  Later 
in the hearing the veteran indicated that the tank was an 
enemy tank.  As for his duties, the veteran explained that 
even though he was a communications specialist he would go 
around with a lieutenant in support of his functions as a 
driver/radioman.  He explained that the officer's duties were 
as a supply/food lieutenant and that those were the two main 
areas he assisted him with.  When asked how he came to be in 
a combat area the veteran said that he was basically trying 
to retrieve tanks and ammunition that had become stuck in the 
desert.  The veteran testified that he was unable to remember 
the date of the tank explosion.  

The Board's November 2000 decision informed the veteran that 
service connection for PTSD required verification of a 
stressor sufficient to support a diagnosis of PTSD.  In order 
to fulfill the VA's duty to assist the veteran in the 
development of facts pertinent to his claim, the Board 
requested that an attempt be made, through official channels, 
to verify the claimed stressors for which the veteran 
provided specific information permitting an attempt to verify 
the stressor.  In this regard, the RO was requested to afford 
the veteran an opportunity to submit a comprehensive 
statement concerning stressful incidents he was exposed to 
during service.  The veteran was to be advised that this 
information was vitally necessary to obtain supportive 
evidence of the stressful events and that he should be as 
specific as possible because without such details an adequate 
search for verifying information could not be conducted.  The 
veteran was also advised in the Board's November 2000 
decision that he could submit alternative sources of evidence 
concerning his claimed stressors, such as buddy statements, 
diaries, letters, etc.  The RO requested such information in 
a December 2000 letter to the veteran.  

The veteran did not respond to the RO's December 2000 letter.  
Nevertheless, in April 2001 the RO requested assistance in 
verifying the veteran's alleged stressor from the U.S. Armed 
Services Center for Research of Unit Records.  Information 
received from that organization in April 2001 does not 
provide any information verifying the veteran's participation 
in combat or the stressful incident the veteran reports he 
was exposed to during service.  

Based on this record, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy.  Official 
service records do not demonstrate that the veteran engaged 
in combat with the enemy and the veteran's own testimony 
generally is to the effect that he was involved in a support 
or supply function as a driver or radioman for a supply 
lieutenant while in the Persian Gulf.  While the veteran has 
related that he was on the front lines and was rocketed and 
was involved in several firefights, including one in which he 
witnessed the destruction of an enemy tank, none of these 
incidents has been verified.  While the RO and the Board have 
informed the veteran of the need for additional information 
to verify his stressful incidents, and the importance of 
obtaining such information, the veteran has not provided the 
requested information to permit verification of the stressful 
incidents.

In a somewhat factually similar case, Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) the United States Court of 
Appeals for Veterans Claims noted that,

The Department did, in a reasonably clear 
way, advise appellant that independent 
evidence was needed and that it was 
obtainable only if appellant could 
furnish some concrete data as to time, 
place, and witnesses.  Two attempts were 
made to get such information despite the 
sparsity of the data furnished by 
appellant.  His service record was 
produced in an attempt to obtain 
corroboration.  Appellant failed twice to 
be sufficiently specific about the 
stressful events he had alleged.
. . . .
The factual data required, i.e. names, 
dates and places, are straightforward 
facts and do not place an impossible or 
onerous task on appellant.  The duty to 
assist is not always a one-way street.  
If a veteran wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining the putative evidence.  

Therefore, the Board finds that service connection for PTSD 
is not warranted.  The diagnosis of PTSD rendered by VA 
physicians is not reliable since it is based on unverified 
stressful incidents the veteran has reported.  The BVA is not 
bound to accept the veteran's uncorroborated account of his 
Gulf War experiences, nor is it bound to accept the opinions 
of VA examiners that PTSD was secondary to his experiences in 
the Gulf War.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Those diagnoses can be no better than the facts alleged by 
the veteran, facts which have not been independently 
verified.  Accordingly, the Board concludes that service 
connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

